DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 6 are pending.

Claim Objections
Claim 3 objected to because of the following informalities:  in the third line of the claim, there should be a semicolon after “an information terminal” rather than a comma.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Laricchiutta et al., WO 2018/094273 (claims priority to US 62/423,479, filed 17 November 2016, hereinafter 'Laricchiutta') in view of Luo et al., US 7930111 (hereinafter 'Luo') in view of Carter, US 5477730 (hereinafter 'Carter') 

Regarding claim 1: Laricchiutta teaches a vibration analyzer ([Abstract]: discloses a vibration monitoring system that can detect vibrations from a rotating system, including a shaft and bearings) comprising: 
a vibration sensor configured to detect a vibration of a machine component ([0046, Fig 2A]: discloses a vibration detection device (102) within the vibration detection unit that detects vibrations from the rotating component); 	
at least one hardware processor ([0045]: discloses the vibration detection device contains a processor unit coupled to the motion sensor) configured to implement: 
	analyzing the vibration of the machine component ([0047]: discloses that the processor of the vibration detection device can analyze the signal containing the set of vibrations), 
	controlling performance of an operation on a basis of a first signal received from an information terminal ([0044, 0046, Fig 2A, Fig 8B]:: discloses the vibration detection device (also drawn as “electrical interface”) receiving commands from the wireless receiving and analysis unit (also drawn as “Visual Interface”) to start and stop collecting data, where the arrow from “General Commands” to “Read/Write” within the Processor is interpreted as the first signal), and 
	controlling transmission of a second signal, obtained as a result of the operation, to the information terminal ([0044, 0046, Fig 2A, Fig 8B]: discloses a vibration detection unit (100) in communication with wireless receiving and analysis unit (300), transmitting vibration data to the wireless receiving and analysis unit, where the arrow from “Onboard WiFi Transmitter” to “Onboard Wireless Receiver” of the “Mobile Device” is interpreted as the second signal), 
wherein analyzing the vibration of the machine component comprises: 
a waveform of the vibration ([0046]: discloses the vibration detection device collecting one or more vibrations from the rotating component);
		obtaining spectrum data ([0048, Fig 8B]: discloses using the processor located within the vibration detection device processor to perform a Fourier analysis or an FFT to create frequency-domain data); and 
wherein the spectrum data comprises a frequency spectrum of the waveform ([0048, Fig 8B]: discloses using the processor located within the vibration detection device processor to perform a Fourier analysis or an FFT to create frequency-domain data), and 
wherein the at least one hardware processor is further configured to control transmission of the spectrum data, comprising the frequency spectrum, to the information terminal ([0046]: discloses a transmission of the vibration data from the vibration detection device (102) to the wireless receiving and analysis unit (300)). 

Laricchiutta is silent with respect to wherein analyzing the vibration of the machine component comprises: 
extracting a predetermined frequency band from a waveform of the vibration; and 
obtaining spectrum data from the waveform in the predetermined frequency band; and 
a filter processing unit including a high-pass filter and an anti-alias filter and configured to extract a predetermined frequency band from a waveform of a vibration signal as the first signal detected by the vibration sensor; and
wherein the spectrum data comprises a frequency spectrum of the waveform in the predetermined frequency band.

Luo teaches a system for detecting damaged bearings ([Abstract]) that includes 
extracting a predetermined frequency band from a waveform a vibration ([col 4, lines 57 – 60, col 6, lines 26 - 30; Fig 2]: discloses using a band pass filter to isolate the frequencies of interest in the analysis, where the frequency range of interest is predetermined, for example “above 10 kHz”); and 
obtaining spectrum data from the waveform in the predetermined frequency ([col 5, lines 6 – 11]: discloses performing an FFT on the signal after the band pass to “reveal the frequency or frequencies and amplitude(s), which is/are uniquely associated with the damaged bearing component”); and 
wherein the spectrum data comprises a frequency spectrum of the waveform in the predetermined frequency band ([col 5, lines 6 – 11, Fig 2]: discloses the creation of an enveloped signal containing the “frequency or frequencies … associated with the damaged bearing component”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Laricchiutta in view of Luo to “enhance a rotating bearing damage signature ([col 4, lines 55 – 56])”, as known in the art, to improve the analysis of the detected analog data, as “The key to detecting bearing faults is to capture the low amplitude bearing defect harmonics without including the high amplitude rotational vibration signals and system fundamental resonant frequency responses ([col 4, lines 64 – 67])”.

Carter discloses an apparatus for testing the condition of rolling bearing elements ([Col 1, lines 62 – 66]) that includes 
a filter processing unit including a high-pass filter and an anti-alias filter and configured to extract a predetermined frequency band from a waveform of a vibration signal ([col 3, lines 56 – 59, Fig 1A]): discloses a band-pass filter 14 that acquires a signal from a transducer, then passes the signal through a high-pass filter and next through a low-pass, anti-aliasing filter to generate a band-pass filtered version of the signal from the transducer). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Laricchiutta in view of Luo in view of Carter to remove interference from frequency component above the range of frequencies being analyzed by the vibration monitoring system ([col 2, lines 1 – 8]).

Regarding claim 2: Laricchiutta in view of Luo in view of Carter teaches the vibration analyzer according to claim 1, as discussed above, wherein the vibration analyzer is a wireless type vibration analyzer (Laricchiutta: [0044, 0046, Fig 2A]: discloses a wireless receiving and analysis unit (300) which can be implemented as a mobile phone or tablet, or a laptop or a computer).

Regarding claim 3: Laricchiutta teaches a machine component diagnosis system ([Abstract]: discloses a vibration monitoring system that can detect vibrations from a rotating system, including a shaft and bearings) comprising:
a vibration analyzer ([0044, Fig 1A]: vibration detection unit (100)); and 
an information terminal ([0044, Fig 1A]: wireless receiving and analysis unit (300));
wherein the vibration analyzer comprises: 
	 a vibration sensor configured to detect a vibration of a machine component ([0046, Fig 2A]: discloses a vibration detection device (102) within the vibration detection unit that detects vibrations from the rotating component); and 
	at least one hardware processor configured to implement: 
		analyzing the vibration of the machine component ([0045, 0047, Fig 8B]: disclose a processor within the vibration detection unit containing a data analyzer that can analyze the vibration signal), 
		controlling performance of an operation on a basis of a first signal received from an information terminal ([Fig 8B]: discloses a vibration detection unit (100) in communication with wireless receiving and analysis unit (300) receiving commands from the wireless receiving and analysis unit to start collecting data (where the vibration detection unit is apparently drawn as “electrical interface” and the wireless receiving and analysis unit is drawn as “Visual Interface”), and 
		controlling transmission of a second signal, obtained as a result of the operation, to the information terminal ([0044, 0046, Fig 2A, Fig 8B]: discloses a vibration detection unit (100) in communication with wireless receiving and analysis unit (300), transmitting vibration data to the wireless receiving and analysis unit and receiving commands from the wireless receiving and analysis unit to start and stop collecting data (where the vibration detection unit is apparently drawn as “electrical interface” and the wireless receiving and analysis unit is drawn as “Visual Interface”)), 
			obtaining spectrum data from the waveform ([0048, Fig 8B]: discloses using a processor located within the vibration detection device processor to perform a Fourier analysis or an FFT to create frequency-domain data),
		wherein the spectrum data comprises a frequency spectrum of the waveform ([0048, Fig 8B]: the result of the disclosed Fourier analysis is frequency-domain data, or “spectrum data”), and 
		wherein the at least one hardware processor is further configured to control transmission of the spectrum data, comprising the frequency spectrum, to the information terminal ([0044, 0046, Fig 2A, Fig 8B]: discloses a vibration detection unit (100) in communication with wireless receiving and analysis unit (300), transmitting vibration data to the wireless receiving and analysis unit),
wherein the information terminal comprises a display unit ([0046]: discloses a user interface (302)); 
wherein the information terminal is configured to transmit the first signal to the vibration analyzer and to receive the second signal from the vibration analyzer ([0044, 0046, Fig 2A, Fig 8B]: the arrow from “General Commands” to “Read/Write” within the Processor is interpreted as the first signal from the information terminal, and the arrow from “Onboard WiFi Transmitter” to “Onboard Wireless Receiver” of the “Mobile Device” is interpreted as the second signal from the vibration analyzer), 
wherein the information terminal comprises at least one second hardware processor configured to implement control of: 
		comparing a frequency component, from the waveform, to a value corresponding to a predetermined frequency component that is predetermined to be generated by the machine component in a damaged state ([0044, 0047]: discloses that each rotating component in the rotating system has a corresponding reference vibration signature, and comparing vibrations identified within the frequency data to the vibration signatures), and,
		diagnosing an abnormality of the machine component as a result of comparing the analyzed frequency component to the value ([0048]: discloses using the vibration signature of the rotating component to determine a faulty rotating component), and 
		the display unit to output a diagnosis result of diagnosing the abnormality ([0047, Fig 8A]: discloses using the display (302) to indicate to the user “which component in the rotating system is faulty”).
	 
Laricchiutta is silent with respect to wherein analyzing the vibration of the machine component comprises: 
extracting a predetermined frequency band from a waveform of the vibration; and 
obtaining spectrum data from the waveform in the predetermined frequency band, and 
a filter processing unit configured to extract the predetermined frequency band from the waveform of the vibration signal of the machine component.

Luo teaches a system for detecting damaged bearings ([Abstract]) that includes 
extracting a predetermined frequency band from a waveform a vibration ([col 4, lines 57 – 60, col 6, lines 26 - 30; Fig 2]: discloses using a band pass filter to isolate the frequencies of interest in the analysis, where the frequency range of interest is predetermined, for example “above 10 kHz”); and 
obtaining spectrum data from the waveform in the predetermined frequency ([col 5, lines 6 – 11]: discloses performing an FFT on the signal after the band pass to “reveal the frequency or frequencies and amplitude(s), which is/are uniquely associated with the damaged bearing component”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Laricchiutta in view of Luo to “enhance a rotating bearing damage signature ([col 4, lines 55 – 56])”, as known in the art, to improve the analysis of the detected analog data, as “The key to detecting bearing faults is to capture the low amplitude bearing defect harmonics without including the high amplitude rotational vibration signals and system fundamental resonant frequency responses ([col 4, lines 64 – 67])”.

Carter discloses an apparatus for testing the condition of rolling bearing elements ([Col 1, lines 62 – 66]) that includes 
a filter processing unit configured to extract a predetermined frequency band from a waveform of a vibration signal ([col 3, lines 56 – 59, Fig 1A]): discloses a band-pass filter 14 that acquires a signal from a transducer, then passes the signal through a high-pass filter and next through a low-pass, anti-aliasing filter to generate a band-pass filtered version of the signal from the transducer). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Laricchiutta in view of Luo in view of Carter to remove interference from frequency component above the range of frequencies being analyzed by the vibration monitoring system ([col 2, lines 1 – 8]).

Regarding claim 4: Laricchiutta in view of Luo in view of Carter teaches the machine component diagnosis system according to claim 3, as discussed above,
wherein the information terminal further comprises a database ([0044]: discloses that each component in the system has a known reference vibration signature, which is interpreted as a database of the reference vibration signatures), 
wherein the database comprises the value and a plurality of other values ([0044]: discloses that each component in the system has a known reference vibration signature, were each would comprise one or more values equivalent to “a value corresponding to a predetermined frequency component” as recited in claim 3), and 
wherein the other values respectively correspond to other predetermined frequency components that are predetermined to be generated by other machine components in other damaged states ([0044]: discloses that each component in the system has a known reference vibration signature, comprising known frequency components).

Regarding claim 5: Laricchiutta in view of Luo in view of Carter teaches the machine component diagnosis system according to claim 4, as discussed above, 
wherein the machine component is a bearing (Laricchiutta: [Abstract]: discloses that the rotating system includes a shaft and a bearing system).

Laricchiutta is silent with respect to wherein 
the machine component comprises at least one of an inner ring, an outer ring, a rolling element and a cage of the bearing.

Luo teaches a system for detecting damaged bearings ([Abstract]) that includes 
the machine component comprises at least one of an inner ring, an outer ring, a rolling element and a cage of the bearing ([col 2, line 56 – col 3, line 11; Fig 2]: discloses the construction of bearings and the four frequencies generally associated with a bearing, including the cage frequency, the rolling element frequency, the ball passing inner raceway frequency, and the ball passing inner raceway frequency)

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Laricchiutta in view of Luo to “enhance a rotating bearing damage signature ([col 4, lines 55 – 56])”, as known in the art, which involves the set of frequencies associated with the physical dimensions of a bearing, as known in the art 

Regarding claim 6: Laricchiutta in view of Luo in view of Carter teaches the vibration analyzer according to claim 1, as discussed above, 
wherein the operation comprises analyzing the vibration of the machine component (Laricchiutta: [0044, 0046, Fig 2A, Fig 8B]:: discloses the vibration detection device (also drawn as “electrical interface”) receiving commands from the wireless receiving and analysis unit (also drawn as “Visual Interface”) to start and stop collecting data, where the arrow from “General Commands” to “Read/Write” within the Processor is interpreted as the first signal), and 
wherein the at least one hardware processor is further configured to receive the first signal from the information terminal ([Fig 8B]: discloses a vibration detection unit (100) in communication with wireless receiving and analysis unit (300) receiving commands from the wireless receiving and analysis unit to start or stop collecting data (where the vibration detection unit is apparently drawn as “electrical interface” and the wireless receiving and analysis unit is drawn as “Visual Interface”).
.
Response to Arguments
Applicant’s arguments, see page 3, filed 25 March 2022, with respect to the rejection(s) of claims 1, 2, and 6 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Laricchiutta in view of Luo in view of Carter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862